The contract relied upon by plaintiff is set forth in a series of cablegrams and letters, copies of which were filed as a bill of particulars and evidence of which was introduced at the trial. Omitting non-essentials, the communications introduced in evidence were as follows: *Page 234 
(1) September 16, 1926, King in Honolulu to Mackenzie in New York: "Believe three fifty good salary cannot increase offer am under heavy expense try one season plan open California end November answer prepaid."
(2) September 17, 1926, Mackenzie to King: "Accept offer transportation for two return."
(3) September 17, 1926, King to Mackenzie: "All right plan reach Los Angeles November twentysix writing."
(4) October 25, 1926, letter, King to Mackenzie: "I have arranged for your transportation. Plan to be in Los Angeles on the 25th of November. * * *"
(5) October 27, 1926, King to Mackenzie: "Play booked fine have already mailed your transportation to New York address."
(6) November 4, 1926, King to Mackenzie: "You need two weeks rehearsal making uniforms New York custom four weeks rehearsals no pay but willing allow your reasonable expenses full pay begins December twentieth."
(7) November 8, 1926, Mackenzie to King: "Working now cannot afford lose five weeks without salary either pay me or I arrive December eight how many weeks you guarantee me two berths needed from Chicago. * * *"
(8) November 13, 1926, King to Mackenzie: "Reach Los Angeles eighth sure open Majestic nineteenth tickets already New York you call Union Pacific office Chicago next week am ordering change tickets am sailing twentieth."
(9) November 13, 1926, Mackenzie to King: "How many weeks can you guarantee me must know wire immediately."
(10) November 14, 1926, King to Mackenzie: "Guarantee sixteen weeks may run five years what guarantee from you." *Page 235 
(11) November 14, 1926, Mackenzie to King: "Guarantee stay with you sixteen weeks."
The complaint alleges that under said written agreement the defendant engaged the plaintiff to take part in the operetta "The Prince of Hawaii" for a period of sixteen weeks beginning December 19, 1926, at a salary of $350 a week. Whatever provision the writings lack to fix definitely the time when Mackenzie's pay was to commence was supplied by undisputed extrinsic proof. As set forth in the majority opinion, the fact that such pay was to commence December 19, 1926, is not controverted by the defendant.
Defendant's bill contains eight exceptions, numbers 1, 2 and 3 of which are to the giving of plaintiff's requests for instructions numbered 2, 4 and 6 respectively, and numbers 4, 5, 6, 7 and 8 of which are to the refusal of defendant's requests numbered 1, 3, 6, 6a and 11 respectively. Exceptions 1, 2 and 4 may be treated together. Plaintiff's request numbered 2 as modified was thus given to the jury: "This is a suit to recover damages in the sum of two thousand eight hundred dollars ($2800) for the breach of a certain contract entered into by and between the plaintiff, Tandy Mackenzie, and the defendant, Charles E. King, by the terms of which contract the defendant employed the plaintiff in the operatic troupe of the `Prince of Hawaii' for a period of sixteen (16) consecutive weeks beginning December 19, 1926, and ending April 9, 1927, at a salary of three hundred fifty dollars ($350) a week." Plaintiff's request number 4 was modified and given to the jury as follows: "And I further instruct you that `sixteen (16) weeks' as used in this contract means sixteen consecutive weeks, commencing Dec. 19, 1926."
Exceptions 1, 2 and 4 raise two questions: first, was it within the court's province, and not within that of the *Page 236 
jury, to construe the provisions of the contract with reference to the term of its operation; and, second, if such construction came within the court's province, did the court err in instructing the jury that sixteen weeks as used in said contract means sixteen consecutive weeks and that the term of plaintiff's employment thereunder was sixteen consecutive weeks, beginning December 19, 1926, and ending April 9, 1927?
1. Defendant claims that the contract contains an ambiguity as to the term of its operation of a kind legally capable of explanation by the aid of extrinsic evidence as to its contemporaneous practical construction by the parties themselves; but a careful examination of the transcript discloses no offer or admission of evidence sufficient to sustain a finding of a practical construction other than that set forth in the court's instructions 2 and 4 above quoted. Had there been such evidence, the trial judge would have been confronted with another problem, as to the proper solution of which I express no opinion. The rule applicable to this phase of the case, as I view it, is thus expressed in 2 Elliott on Contracts, § 1564: "The construction of a written contract is for the courts and not the jury when the evidence establishing the agreement is not in conflict, and this is true notwithstanding the agreement is contained in several writings such as letters and telegrams exchanged between the parties. * * * If a doubt arises upon the construction of a phrase in a written instrument, it is to be decided by the court upon inspection and not by the jury. * * * Where the contract is ambiguous in any of its terms and the ambiguity can be solved by reference to other parts of the contract or surrounding circumstances which are uncontroverted by the evidence, it is the duty of the court to solve the ambiguity, and to declare the true meaning of the contract." See also 1 Thompson on Trials (2d Ed.) §§ 1072, *Page 237 
1073, pp. 901, 902, citing in footnote 35 the leading case ofMacbeath v. Haldimand, 1 T.R. 172, 180, 181, 182.
2. Having itself undertaken to interpret the contract, the trial court, as above set forth, instructed the jury that the words "sixteen weeks" as therein used mean sixteen consecutive weeks. The record showing no qualification, said words, as held in the majority opinion, admit of no other construction. We are apprised of no other definite construction claimed for them. To hold that they mean sixteen non-consecutive and undesignated weeks or sixteen weeks to be selected at the discretion of the defendant would be to hold that the agreement afforded the plaintiff no legal right to insist upon employment on any certain date or within any period of limitation; and to hold that the writings showed that the plaintiff had in mind one period of sixteen weeks and the defendant another period of sixteen weeks as the term of employment would be to hold that there was no valid or enforceable contract between them. No claim has been advanced that because of want of mutuality there was no contract, or that the agreement was void for uncertainty. Unless a contrary intent appears, an interpretation which favors validity should be preferred to one which renders the agreement invalid. "A contract should, moreover, be construed in such a way as to make the obligations imposed by its terms mutually binding upon the parties, unless such construction is wholly negatived by the language used. This rule is based on the presumption that when parties make an instrument, the intention is that it shall be effectual, and not nugatory." 6 R.C.L. § 229, pp. 839, 840, and note 12. "Contracts must receive a reasonable interpretation, according to the intention of the parties at the time of executing them, if that intention can be ascertained from their language. * * * If one construction would make it unreasonable, while another would do justice to both *Page 238 
parties, the latter will be adopted." 6 R.C.L. § 230, p. 841. See also A. Leschen  Sons Rope Co. v. Mayflower Gold Mining, etc.Co., 173 Fed. 855, 35 L.R.A. (N.S.) 1. Following the language of the federal case last above cited, this court, in HonoluluPineapple Co. v. Saito, 24 Haw. 787, 799, held: "Where the language of a contract is contradictory, obscure or ambiguous, or where its meaning is doubtful so that it is susceptible of two constructions, one of which makes it fair, customary and such as prudent men would naturally execute, while the other makes it inequitable, unusual or such as reasonable men would not be likely to enter into, the interpretation which makes it a rational and probable agreement must be preferred."
Defendant says that the same question which is involved in exceptions 1, 2 and 4 is also involved in exception number 3. This is not apparent. If it is true, however, the exception is disposed of in the discussion of exceptions 1, 2 and 4. Instruction number 6 to which exception number 3 was taken is as follows: "It is undisputed that the defendant Mr. King has failed to pay the plaintiff Mr. Mackenzie for the eight (8) weeks comprising the period from February 12th to April 9th, 1927. If you find and believe from the evidence that the plaintiff, Mr. Mackenzie, did not waive or consent to the nonperformance of the terms of the contract by the defendant Mr. King, then you must find for the plaintiff in the sum of two thousand eight hundred dollars ($2800) unless you further find and believe that the plaintiff could have, by reasonable diligence, secured suitable employment, in which event you must find for the plaintiff in the amount of two thousand eight hundred dollars ($2800) less the sum if any plaintiff could have earned in suitable employment during the eight weeks' period." That this is a correct statement of an undisputed fact and of the law relative to the measure of damages in the *Page 239 
case at bar is not controverted except as hereinabove set forth. There is no error in the instruction.
Exception number 5 is to the court's refusal to give defendant's requested instruction number 3 as follows: "If you find that Mr. King failed to employ Mr. Mackenzie as he had promised, then, as Mr. Mackenzie's undertaking to stay with Mr. King was dependent and conditional upon King's keeping his promise, it became optional with Mr. Mackenzie whether he, Mr. Mackenzie, would take advantage of any such failure by Mr. King and treat the contract as broken by Mr. King or whether he, Mr. Mackenzie, would waive a breach of contract by Mr. King and treat the contract as still in effect, or whether he would agree with Mr. King, mutually to modify the contract." The ground of refusal was that the matter contained in request number 3 was covered by other instructions. The record discloses that this ground was well taken, the subject of waiver of breach and the circumstances under which it might be found, as in said request set forth, was fully covered by plaintiff's requests 7 and 8 and by defendant's requests 4, 5, 5a, 5b, 7, 8, 10, 12 and 15, and the subject of the jury's province with respect to a possible finding of modification was likewise covered by defendant's numbers 10, 12a and 15 — all given by the court.
Exceptions 6, 7 and 8 were to the court's refusal to give defendant's requests numbered 6, 6a and 11, all on the subject of "forfeiture." The subject of forfeiture was not involved in the trial and the three requests last above named for that reason were properly refused by the court.
For the reasons above set forth I concur in the conclusion of the majority that the exceptions should be overruled. *Page 240